Citation Nr: 1441267	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
 
1.  What evaluation is warranted for migraine headaches from August 4, 2010 to September 8, 2010?
 
2.  What evaluation is warranted for migraine headaches from September 8, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARINGS ON APPEAL
 
Veteran
 
 


ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from September 1986 to February 1994, and December 2002 to May 2004.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
Entitlement to service connection for migraines was granted in an October 2004 rating decision and a 10 percent evaluation was assigned effective May 18, 2004.  A January 2005 rating decision increased the evaluation to 30 percent, effective October 19, 2004.  In February 2009, the Board granted an earlier effective date of May 18, 2004 for the 30 percent evaluation.  The Veteran moved to reconsider in the same month, but was denied in June 2009.  Those decisions are final.  38 U.S.C.A. § 7105 (West 2002).  This appeal arises from an August 2010 claim.  
 
The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript was created and associated with the claims file.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  
 
The issue of entitlement to an increased rating for migraine headaches from September 8, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  
 
 
FINDING OF FACT
 
Between August 4, 2010 and September 8, 2010, the Veteran's migraines were not prostrating and they were not productive of severe economic inadaptability.  
 
 
CONCLUSION OF LAW
 
For the period from August 4, 2010 to September 8, 2010 the criteria for a 50 percent rating for migraine headaches was not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10,  4.124a, Diagnostic Code 8100 (2013).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain. He was notified how disability ratings and effective dates are assigned.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA an examination in September 2010.  There is no additional evidence that need be obtained for this period.  
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  
 
Diagnostic Code 8100 provides that a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the Court. By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness.
 
The Veteran's outpatient treatment records from July 2010 to August 2010 show his history of migraines.  The Veteran stated that he did not feel good about some of the medications given to him and used Tylenol instead.  The Veteran reported suffering from migraine headaches 4 to 5 times per week and that Tylenol, resting, and sleeping helped.  
 
The Veteran was afforded a VA examination in September 2010.  He reported constant daily sharp headaches since service, as well as occasionally severe headaches.  He stated that the headaches slowed his activities, but did not put him to bed.  He reported light exacerbated the pain and that he sometimes had nausea without vomiting.  He reported taking ibuprofen or naproxen every 4 to 5 hours daily, leading the examiner to suspect medication overuse headaches.  The Veteran stated he would work through headaches because he had things to do.  The examiner opined that activities such as sports, chores, shopping, and exercise were moderately limited due to headache pain.  The examiner also noted that the Veteran was employed full-time and had not lost any tome from work in the past 12 months.  
 
The Veteran has offered written statements and sworn testimony in support of his claim.  The Veteran stated in a March 2011 Decision Review Officer hearing that he did not miss time from work, but did take sick leave.  In his September 2012 Board hearing, the Veteran added that he sometimes missed a few days of work per month.  He reported that when he gets migraines at work, but did not receive any sort of workplace accommodation.  The appellant stated that when he gets migraines at home, he could put off secluding himself from his family until after his children had all gone to bed.  In an October 2012 letter, he stated that the headaches were 5 to 6 times per week, lasted all day, and that they had worsened.  He noted he has not missed any time from work, though he has wanted to.  
 
The Veteran is competent to describe the symptoms he has experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Despite this, the Veteran's statements regarding the frequency of missed work are inconsistent, and therefore less credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  
 
Nevertheless, even when assuming the credibility of the appellant's statements, his symptoms do not merit an evaluation in excess of 30 percent.  The migraines are not prostrating in that they do not cause a lack of strength to the point of exhaustion.  The Veteran reports having had very frequent migraines during the period at issue, but he did not stop working or performing the activities of daily life because of them.  He took medication and continued work or spending time with his family.  He reported some sensitivity to light and nausea, but no vomiting.  He did not receive any accommodation at his job in light of his disability.  Therefore, for the period between August 4 and September 8, 2010 the Veteran's migraine disorder was not productive of severe economic inadaptability and does not warrant a 50 percent rating.  
 
Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The Board has considered whether the Veteran's migraines warrant referral for extra-scheduler consideration.  In exceptional cases where scheduler disability ratings are found to be inadequate, consideration of an extra-scheduler disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-scheduler disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extrascheduler rating.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, during the term at issue the Veteran had very frequent headaches, but they were not prostrating and they were not productive of severe economic inadaptability in that the Veteran could continue working and doing the activities of daily life.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 8100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extrascheduler disability ratings is not warranted.  
 
As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 
 
ORDER
 
Entitlement to an rating in excess of 30 percent for migraines for the period between August 4 and September 8, 2010 is denied.  
 
 

REMAND
 
The Board must remand for the period after September 8, 2010 to rate the Veteran on his current symptoms.  VA's duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, VA is on notice that the Veteran has experienced worsening symptoms and it is likely that there are outstanding and relevant VA outpatient medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the last medical record in the claims file is the September 2010 VA examination, now four years ago, the Veteran should be afforded a new examination to address the nature and extent of his migraine disorder.  Furthermore, the Diagnostic Code for migraines requires rating on the average number of headaches "over the last several months."  Therefore, a remand is required to obtain any records and to provide the Veteran an updated examination.   
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must make efforts to obtain updated relevant VA and/or private treatment records dating since September 8, 2010.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
2.  Thereafter, the Veteran should be afforded a VA examination and opinion to address the severity of his migraine headache disability since September 2010.  The examiner must review the physical and electronic claims files including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report.  
 
The examiner must address the severity and effects of the Veteran's disability, noting whether or not the migraines are prolonged, prostrating, and whether or not they are productive of severe economic inadaptability.  The examiner should discuss the appellant's attendance at work since 2010 and how his migraine disorder has affected that.
 
All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  
 
If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  
 
3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


